Citation Nr: 1424412	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-17 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for schizophrenia, for the period of May 9, 1979 to September 26, 1984.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), for the period from May 9, 1979, through September 26, 1984.


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The procedural history of this matter is lengthy and complex.  By February 1980 rating decision, the RO granted service connection for schizophrenia, associated with episodic excessive drinking, and assigned a 50 percent rating, effective from May 9, 1979.  Over the years the Veteran frequently filed claims for increased evaluations, ultimately resulting in a June 1985 rating decision that granted a 100 percent schedular evaluation for schizophrenia, effective September 27, 1984.  The Veteran subsequently sought an earlier effective date for the 100 percent rating, both by filing claims for earlier effective date and filing claims of clear and unmistakable error (CUE) in prior RO and Board decisions.

In an August 1990 rating decision, the RO denied the Veteran's claim alleging CUE in the February 1980 rating decision that initially granted service connection for schizophrenia and the Veteran appealed.  The Board denied the claim in August 2003 and the Veteran appealed the Board's decision to the Court.  In an Order dated in June 2004, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the August 2003 Board decision.  In November 2004, the Board denied the Veteran's claim that there was CUE in the February 1980 rating decision and in a separate decision denied the Veteran's claim of CUE in a May 1984 Board decision.  The Veteran appealed both Board decisions to the Court.  

In June 2007, the Court issued a single-judge Memorandum Decision that reversed both of the Board's November 2004 decisions and remanded for further action.  Specifically, the Court held that the Veteran's August 1980 VA Form 21-3148 met the requirements of an NOD, that an SOC should have been issued, and that, because an SOC was not issued, the February 1980 rating decision never became final.  In short, there was no decision on which to claim CUE.  The Court directed that an SOC be issued and that the Veteran be afforded 60 days in which to perfect his appeal.  The Court further reversed the second Board decision concerning CUE in the 1984 Board decision and remanded the claim for the assignment of a rating higher than 50 percent.

The Board considered the claim in March 2008 and at that time the Board noted that pursuant to the Court's June 2007 Memorandum Decision, the issues left to be resolved, were: (1) entitlement to a rating in excess of 50 percent for schizophrenia, effective from May 9, 1979, through September 26, 1984; and (2) entitlement to a TDIU rating, effective from May 9, 1979, through September 26, 1984.  

The March 2008 Board decision granted an increased 70 percent evaluation for the period from May 9, 1979 until September 26, 1984 and remanded the issue of an evaluation in excess of 70 percent for this period and entitlement to a TDIU.  The Agency of Original Jurisdiction substantially complied with the requested development, but continued to deny the benefits sought on appeal case was subsequently returned to the Board for appellate review.

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  The Veteran's schizophrenia was manifested by active nervous manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.

2.  As of May 9, 1979, the Veteran is in receipt of an overall 100 percent schedular disability evaluation for his service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for service-connected schizophrenia have been met, for the period of May 9, 1979, through September 26, 1984.  38 U.S.C.A. § 355 (1984), 38 C.F.R. § 4.132, Diagnostic Code 9205 (1979-1984).

2.  The criteria for a TDIU rating have not been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increase Rating for Schizophrenia

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran contends that he should be granted a 100 percent disability rating for his service connected schizophrenia for the period of May 9, 1979 to September 26, 1984.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Under the criteria in effect during the time period in question, a 100 percent rating was authorized when there are active nervous manifestations of such extent, severity, depth, persistence or bizarreness as to produce complete social and industrial inadaptability.  38 C.F.R., § 4.132, Diagnostic Code 9205 (1979-1984).

Evaluating the evidence in light of the pertinent rating criteria demonstrates that a 100 percent evaluation is approximated under the doctrine of reasonable doubt.  The Veteran was afforded 3 VA examinations between May 1979 and September 1984 and had significant psychiatric treatment at VA facilities.  

During the December 1979 VA examination, the Veteran was noted to be marginally presentable, perplexed, anxious, responding to paranoid phenomena, and feeling "not in control" during the interview.  His thought processes were definitely illogical, with paranoid thinking, auditory hallucinations, ideas of depersonalization, and derealization, perplexity, and a sense of not being in control noted.  The examiner found ambivalence, difficulties in dealing with anger, loss of esteem, depression with self-destructive ideation, and escape into alcohol.  

During the April 1982 VA examination the Veteran was marginally presentable, very tense, anxious, with a strained voice.  He was oriented to time, place, and person, and spoke in a relevant and coherent manner with secondary psychotic manifestations in terms of delusions and hallucinations.  There was marginal insight and no motivation of independent adjustment.  The diagnosis was schizophrenia and socio-economic impairment was severe.  

In an April 1982 letter from the Chief of Mental Health Services at Plattsburgh AFB, it was noted that the Veteran had been followed at their mental health clinic intermittently since August 1979.  He reported auditory hallucinations at times, and reported mild to moderate paranoia at times, but he was never observed to be overtly psychotic.  He showed many signs of chronic schizophrenia, including a somewhat blunted and constricted affect, anhedonia, apathy, poor motivation, and poor judgment.  He also went through periods of anxiety and depression and had been recently hospitalized at the base hospital after a suicidal gesture.  The diagnosis was schizophrenia, residual type, and it was noted that he only showed marginally self-sustaining functioning and the prognosis for any improved level of functioning was poor.  

On VA examination in May 1984 the Veteran reported that he had not been able to work since January 1982 and described an inability to adjust to a job or school.  He explained that he got paranoid and felt he could not be around people.  He described hearing voices and reported periods of violence when drinking.  On mental status examination he described nightmares and fears of someone stabbing him in the back, even when awake.  He described auditory hallucinations, depression and felt that he would someday take his own life.  Judgment testing revealed ambivalence.  Abstract thinking was most concrete.  Mood was depressed, affect was fair but at times was inappropriate.  The diagnosis was schizophrenia and the overall level of functioning on Axis V was poor to fair.  

VA treatment records between December 1979 and September 1984 reflect that the Veteran had symptoms including confusion, inappropriate affect, auditory hallucinations, suspiciousness, visual hallucinations, and paranoia.  VA records further reflect that he frequently presented to the emergency room as he felt out of control and had run out of medication.  

Between the period of December 1979 and September 1984, the Veteran was admitted to a hospital at least 6 times for his psychiatric disorder or for abusing alcohol, as secondary to his psychiatric condition.  Significantly, a narrative summary from Plattsburgh AFB showed that the Veteran was hospitalized from January 30, 1982 to February 2, 1982, after presenting to the emergency room stating he had cut his wrist, was feeling depressed, and wanted to hurt himself or someone else.  Longer term hospitalization was recommended and he was discharged to the VA hospital where he remained until February 9.  

Additionally, in a January 1982 statement, the Veteran reported he was fired from eleven jobs between May 1979 and January 1982 because of symptoms of his schizophrenia and a recent episode of suicidal behavior.  In an April 1981 Social Security administrative law judge (ALJ) decision, the ALJ concluded that the Veteran was diagnosed as suffering from a psychiatric disorder and considered himself to be an alcoholic.  The ALJ concluded that the Veteran's last employment in February 1981 came to an end for reasons beyond his control.

In sum, although the Veteran demonstrated times when he responded appropriately and even seemed interested in trying to obtain a job, the record reflects that the Veteran's schizophrenia required frequent treatment, including several periods of inpatient treatment.  Hallucinations were continuously reported and he was often seen at VA and private hospitals for feeling out of control.  Although the intensity of the individual symptoms varied, the Board finds it significant that the April 1982 VA examiner found the socio-economic impairment to be severe and that the Veteran's overall prognosis was described as poor.  Resolving all doubt in favor of the Veteran, the Board concludes that the medical evidence of record supports an evaluation of 100 percent for service-connected schizophrenia for the period of May 9, 1979 to September 26, 1984.  

TDIU

The Veteran asserts that he is unable to obtain or maintain substantially gainful employment as a result of the severity of his service connected schizophrenia for the period of May 9, 1979 to September 26, 1984.  The Board notes that the Veteran is service connected for schizophrenia at 100 percent since May 9, 1979.  

As the Veteran has been assigned a schedular 100 percent evaluation effective as of May 9, 1979, the Veteran is not eligible for TDIU for his service-connected schizophrenia.  It is acknowledged that the Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 291-92 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.
      
Bradley, however, is distinguishable from the instant case.  In Bradley, the Court found that TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, the Veteran's service-connected schizophrenia is rated as a 100 percent schedular disability rating and it is the only service-connected disability resulting in unemployability.   The Veteran is service connected for two other disabilities at a non-compensable evaluation rating.  There is no evidence of record (lay or medical) suggesting that his service-connected hearing loss or fracture, right clavicle causes unemployability.  Thus, to also award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected schizophrenia would result in duplicate counting of the disability.  Accordingly, TDIU is denied.  Bradley v. Peake, 22 Vet. App. 280 (2008).  



ORDER

A rating of 100 percent for service-connected schizophrenia is granted for the period of May 9, 1979 to September 26, 1984.  

The claim for entitlement to TDIU as of May 9, 1979 is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


